Citation Nr: 1048045	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Chicago, Illinois.  This 
case was previously before the Board in June 2010.


FINDINGS OF FACT

1.  A June 1993 RO decision denied service connection for 
tinnitus.

2.  Evidence received subsequent to the June 1993 RO decision 
does, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of service connection for tinnitus, and raises a 
reasonable possibility of substantiating the claim.

3.  Tinnitus was not shown in service or within a year of 
discharge from service, and there has been no demonstration by 
competent medical, or competent and credible lay, evidence of a 
nexus or link between tinnitus and the Veteran's active service.


CONCLUSIONS OF LAW

1.  An unappealed June 1993 RO decision which denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the June 1993 RO decision is new and 
material, and the Veteran's claim of service connection for 
tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

3.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in January 2006, March 2006, and June 
2010 the Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required of 
the appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain evidence 
and information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.  While it appears that the June 2010 VCAA letter 
substantially complied with Kent v. Nicholson, 20 Vet. App. 1 
(2006), in light of the favorable decision to reopen the claim of 
entitlement to service connection for tinnitus, any deficiency as 
to notice consistent with Kent is rendered moot.  In the March 
2006 letter, the Veteran received notice regarding the assignment 
of a disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As VCAA notice was not completed prior to the 
initial AOJ adjudication of the claim, such notice was not 
compliant with Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this regard.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA medical records.  In November 2006 the 
Veteran underwent a VA examination that addressed the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the November 2006 VA examiner's opinion concerning the Veteran's 
tinnitus is more than adequate.  The November 2006 examiner 
elicited information concerning the Veteran's military service 
and considered the pertinent evidence of record, including 
specific references to the Veteran's service entrance and 
separation examinations.  Supporting rationale was provided for 
the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with 
its June 2010 remand instructions.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  The Veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  VA's 
duties to notify and assist are met, and the Board will address 
the merits of the claim.

Legal Criteria

Service Connection

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for tinnitus (as an organic disease of the 
nervous system) may be presumed, subject to rebuttal, if manifest 
to a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  38 C.F.R. § 
3.156(a), which defines "new and material evidence", was revised, 
effective August 29, 2001.  The instant claim to reopen was filed 
after that date (in December 2005), and the new definition 
applies.  "New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened. The VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a 
well-grounded claim).

Analysis

A.  New and material evidence to reopen

A June 1993 RO decision denied the Veteran's request of service 
connection for tinnitus.  Following notice to the Veteran, with 
his appellate rights, in June 1993, no appeal was taken from that 
determination.  As such, the June 1993 RO decision is final.  38 
U.S.C.A. § 7105.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
December 2005 the Veteran requested that his tinnitus claim be 
reopened.

The evidence added to the claims file subsequent to the June 1993 
RO decision includes a November 2006 VA examination report 
revealing a diagnosis of tinnitus.  The Board notes that no such 
diagnosis was of record at the time of the June 1993 denial.  

The Board finds that the November 2006 VA examination report 
pertains to an unestablished fact necessary to substantiate the 
claim (i.e., current disability), and that it raises a reasonable 
possibility of substantiating the claim.  Hence, the additional 
evidence, when considered in conjunction with the record as a 
whole, is both new and material, and requires that the tinnitus 
claim be reopened.

B.  Reopened claim for service connection

The Board has determined that new and material evidence has been 
received sufficient to reopen the claim of service connection for 
tinnitus.  The Board will now consider the reopened claim on a de 
novo basis, and the Board finds that there is no prejudice to the 
Veteran with the Board proceeding in this regard.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, while the RO has 
adjudicated the claim on a new and material basis, the Board 
notes that the Veteran has made argument pertaining to direct 
service connection, has been properly notified under the VCAA, 
and has undergone a VA examination that satisfied the 
requirements of McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he has tinnitus as a result of exposure 
to noise while working as a mechanic on a flight line.  The 
Veteran's September 1967 pre-induction service examination noted 
that the Veteran's ears were normal.  The Veteran's service 
treatment records are negative for any recorded evidence of 
tinnitus, and the Veteran's August 1971 service separation 
examination report showed that his ears were clinically evaluated 
as normal; the Veteran specifically denied ear trouble on the 
corresponding report of medical history.

An August 2001 VA record noted a history of tinnitus.

At a November 2006 VA audiological examination, the Veteran 
complained of a constant ringing in the ears.  The examiner 
reported that the Veteran's military noise exposure included 
aircraft and jet engines; the Veteran denied recreational noise 
exposure.  The Veteran stated that the date of the onset of his 
tinnitus was during his military service.  The November 2006 VA 
examiner opined that the Veteran's tinnitus was not caused by or 
a result of the Veteran's military service.

As noted, service treatment records show no complaint of 
tinnitus, and the service discharge examination report indicated 
that the Veteran's ears were clinically evaluated as normal.  The 
evidence of record reveals that the first medical evidence of 
tinnitus was years following service, and there is no competent 
medical evidence or opinion indicating that the Veteran's 
tinnitus is related to service.  Rather, the November 2006 VA 
examiner opined that tinnitus was not related to the Veteran's 
military service.

Since the medical evidence of record fails to indicate that the 
Veteran experienced tinnitus during service, within a year of 
discharge from service, or that his current tinnitus is related 
to service, the preponderance of the evidence is against the 
claim for service connection for tinnitus.  The Board here 
observes that the Veteran specifically denied that he had ear 
problems on the August 1971 report of medical history portion of 
his August 1971 service separation examination.

The Veteran is competent to report having sustained acoustic 
trauma during his service, and as such is consistent with the 
circumstances of his service, such assertions are deemed to be 
credible.  The Board notes that the Veteran is competent to 
provide testimony and statements concerning factual matters of 
which he has first hand knowledge (i.e., experiencing or 
observing noise exposure and tinnitus during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, 
lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board finds that the Veteran's statements as to continuity of 
tinnitus since service are less than credible (See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  It is reasonable to expect that if indeed tinnitus 
had been present at service separation, the Veteran would have 
noted it at that time when listing other problems.  Not only did 
the Veteran not note the presence of tinnitus at the time of his 
separation from service, he in fact specifically denied that he 
had any ear problems at that time.


The Veteran has not claimed that his tinnitus disability is the 
result of combat activity with the enemy.  As such, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.  Nevertheless, the provisions of 38 U.S.C.A. § 
1154(b) do not obviate the requirement that a veteran must submit 
medical evidence of a causal relationship between his disability 
on appeal and service.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  He has not done so in this case.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal to reopen a claim of entitlement to service connection 
for tinnitus is granted.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


